Resettled order requiring plaintiff to issue a supplemental summons and to amend the complaint so as to add Jersey Match Company as a party defendant is reversed, with costs, with leave to defendant, if so advised, to implead Jersey Match Company as a party pursuant to section 193-a of the Civil Practice Act. The complaint alleges successive acts of conversion. Jersey Match Company, though charged with having committed the first act, is not an indispensable or conditionally necessary party pursuant to section 193 of the Civil Practice Act. Each conversion is a separate tort. The absence of Jersey Match Company as a party defendant will not prevent an effective determination of the controversy between plaintiff and defendants and the interests of the defendants and Jersey Match Company are several (see Thompson v. St. Nicholas Nat. Bank, 9 N. Y. St. Rep. 363, 44 Hun *1033628; Presberg v. Presberg, 205 Mise. 653). If defendants wish to claim over against Jersey Match Company, it is for them to bring in that company pursuant to the provisions of section 193-a of the Civil Practice Act. Settle order. Concur — Breitel, J. P., Botein, Valente, Bergan and Bastow, JJ.